Citation Nr: 0307155	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease 
secondary to service-connected peptic ulcer disease.

2.  Entitlement to service connection for a thyroid 
disability secondary to service-connected peptic ulcer 
disease.

3.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John. F. Cameron, Attorney


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to April 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In October 2001 the Board remanded this case to the RO for 
additional development.  


REMAND

In August 11, 2001, the RO received correspondence from the 
veteran's attorney, which detailed that the veteran desired 
to postpone his August 2001 Travel Board hearing with a 
Veterans Law Judge for sixty days.  The veteran's attorney 
stated that he was not notified of the veteran's hearing 
until August 8, 2001 which would not allow him sufficient 
time to prepare the veteran's case before the hearing.  As 
this notice was received by the RO before the hearing, the 
Board is returning the case to the RO so that a hearing may 
be scheduled, as requested by the appellant in August 2001.  
See 38 C.F.R. § 20.702 (e) (2002).

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO, in accordance with 
applicable procedures, and notice should 
be sent to the veteran and to his 
representative, as required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




